UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HOLLY NEIL BENNETT,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00078-IMK-JSK-2)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Holly Neil Bennett, Appellant Pro Se.       Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia;
Stephen Donald Warner, Assistant United States Attorney, Elkins,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Holly Neil Bennett appeals the district court’s order

denying relief on Bennett’s 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.            United States v. Bennett, No.

1:08-cr-00078-IMK-JSK-2 (N.D.W. Va. Dec. 21, 2011).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2